On behalf of the
people and the Government of the Republic of the Marshall
Islands, I warmly congratulate Ambassador Samuel Insanally
on his election as President of what promises to be a historic
session of the General Assembly. I would also like to
express my country’s profound appreciation to his
predecessor, Mr. Stoyan Ganev, Foreign Minister of
Bulgaria, for his superior guidance during a time of
unprecedented change.
We are gathered here at a crucial juncture in human
history when numerous changes are becoming apparent.
Few of us ever imagined that we would witness in our
lifetimes the dismantling of the Berlin Wall, a handshake
between the leaders of Israel and the Palestine Liberation
Organization, the peaceful separation of Eritrea from
Ethiopia after decades of war, or the transition to a
Government in South Africa that is truly representative of its
people. In the current international climate we can be
optimistic about the peaceful resolution of the difficult
problems of our time. However, at the same time our world
witnesses these triumphs of the human spirit, it also faces
grave new problems, such as the tragedies that are unfolding
in Bosnia and Herzegovina and in Somalia.
The new order will require fundamental changes in the
attitudes and thinking of nations and all mankind. Gone are
the clearly defined divisions of super-Power conflict. In
their place are a myriad of problems, suppressed during the
cold war, that are now resurfacing. The confrontation
between East and West has given way to more intricate
problems, without readily apparent solutions. There are no
easy answers for bringing restraint to the extremes of ethnic
and religious nationalism, or promoting human rights and
sustainable development. Yet the past few months have
shown the real progress that can be made on even the most
intractable problems. Rather than wringing our hands, we
must draw upon the diversity of views represented in this
grand Hall and upon the examples of those who dedicated
their lives to the struggle to bring peace to the world.
The world’s billions are increasingly looking to the
United Nations for solutions. However, as currently
structured and financed, the United Nations by itself cannot
accommodate the breadth and gravity of the many problems
it faces. It is our view that the Organization must be
carefully re-evaluated to ensure its effectiveness in a
situation of new realities. We support the creation of an
Office of Inspector General and will continue to study the
various proposals for expansion of the Security Council
membership.
As proud Members of this body, we cheer our
Organization’s successes and are troubled by its few
setbacks. The Marshallese people mourn the loss of
members of United Nations peace-keeping missions, which
are bravely endeavouring to maintain peace and provide
assistance to those in danger.
Allow me, for a moment, to address the special
situation of the island nations. The physical limitations of
islands and their lack of natural resources, which larger

nations might regard as insurmountable barriers, we, by
necessity, view as challenges to overcome. Throughout
history, islanders have displayed a remarkable degree of
innovation and adaptation, which has allowed us to survive
numerous natural and man-made disasters. Our people and
way of life were not deterred by the horrors of modern
weaponry from which the Marshallese people suffered
during the nuclear testing. Despite the end of the super-
Power arms race, the world must still confront the grave
dangers of nuclear testing, nuclear proliferation, and the
production, transit and disposal of nuclear material. The
Marshall Islands will forever have a special interest in the
dismantling of nuclear weapons because many Marshallese
people are still prevented from returning to their ancestors’
homeland.
As survivors of that legacy, we very much welcomed
the nuclear-testing moratorium. We are greatly distressed
that this moratorium has now been broken by one of the
nuclear Powers, and we would appeal to the others not to
follow this path. I should like to lend my Government’s
voice to the voices of others that have called for negotiations
on a lasting and effective comprehensive nuclear-test-ban
treaty that will enjoy universal adherence. It is the wish of
the people of the Marshall Islands that no one else should
have to endure the same hardships and physical harm that
we did. We pray for a world free from nuclear testing and
intend to participate actively in the steps leading to such a
treaty.
We were proud to be one of the first signatories of the
Convention on the Prohibition of the Development,
Production, Stockpiling and Use of Chemical Weapons and
on Their Destruction earlier this year in Paris. We will do
our part to contribute to the goal of the abolition of that
immoral class of weapons and commend the many officials
who worked on the Convention for their tireless efforts.
Perhaps the most effective way to avoid the grave
consequences of nuclear weapons is to address the problem
at its source by prohibiting the production of weapons-grade
plutonium. We therefore look forward to working on a
treaty to this effect, and we commend the United States and
others for taking the lead in this regard.
The islands of the Pacific are especially vulnerable to
the dangers posed by transport of nuclear material. We hope
that such shipments will cease. If they are to continue, the
States responsible must take every precaution to ensure that
the safety of States along the sea lanes and the high seas is
ensured.
All of humanity is shocked by the brutality of
nationalist and ethnic conflicts raging throughout the world
today. The possibility of introducing nuclear weapons in
these disputes threatens global peace and security and raises
the spectre of death and suffering on a magnitude never
before witnessed. My Government will continue to support
all efforts to limit the spread of nuclear weapons.
The efforts of the International Atomic Energy Agency
(IAEA) in the area of nuclear safeguards merit special
praise. I am very pleased to report that last week the
Marshall Islands was accepted as a member of the IAEA,
and we look forward to contributing to the work of the
Agency. We are confident that the Agency’s vast expertise
in the area of protection from radiation can shed light on the
matter and at the same time come up with remedial
treatment for the many Marshallese victims afflicted by
numerous cancerous diseases resulting from nuclear testing.
My Government warmly applauds the increased
attention by the world community to human rights and
democratic institutions. Although it fell short of some of our
expectations, this year’s World Conference on Human Rights
was an important milestone in the efforts to protect the
rights of individuals and vulnerable sectors of society.
Perhaps more important, the Vienna Declaration and
Programme of Action clearly demonstrated that respect for
basic human rights and fundamental freedoms can exist in a
context of cultural diversity.
As important as the Vienna Declaration is, it is
meaningless without the means to enforce its provisions.
We will therefore continue strongly to support efforts aimed
at creating a post of United Nations High Commissioner for
Human Rights and a Special Rapporteur for Women’s
Rights, and we will continue to study proposals for an
international court with jurisdiction to consider cases of
human-rights violations.
Tomorrow’s leaders are today’s children. With this in
mind, we must ensure that our children are well prepared to
accept the mantle that will be passed on to them. For
decades, the United Nations Children’s Fund (UNICEF) has
advanced this objective with determination, and we are
especially appreciative of its assistance to the Marshallese
children. We are proud to have recently ratified the
Convention on the Rights of the Child, and we encourage
others to do the same so that the world may attain
UNICEF’s goal of universal adherence by the year 2000.
The Marshall Islands are endowed with natural beauty
and a rich cultural heritage. The development potential of
Forty-eighth session - 6 October 1993 3
our islands resides in the preservation of their fragile
environment. Because our land area is so limited, we treat
it with the greatest respect and conserve it as best we can.
Given the small land area of our atolls, we face
constraints to agricultural and industrial development. As
the pressure from a growing population increases in my
country, additional demands are made on our resources.
Regrettably, we have become increasingly dependent on
imports to meet basic human needs.
The long distances from markets of many islands result
in especially high transport costs. In our case, we are almost
2,000 miles from the nearest major market for our goods.
Consequently, transport costs raise the cost of goods to
levels that are often not competitive. Even with competitive
products, restrictive trade barriers further limit our access to
markets. We are hopeful that the negotiations of the General
Agreement on Tariffs and Trade (GATT) will produce a
trade agreement that is equitable and fair to all nations.
The Marshall Islands welcomes with gratitude the
recently approved country programme of the United Nations
Development Programme (UNDP). It would be especially
welcome if this plan of action could assist my country
significantly along the road to sustainable development. The
spirit of cooperation that was exhibited at the first round-
table meeting in 1991 is evident in this programme. It is
hoped that this will be the first step in a long and fruitful
partnership and that the UNDP will become more responsive
to the special needs of the Marshall Islands. Like many of
the island States in the region, the Marshall Islands is not a
traditional recipient of overseas development aid, and we
have few bilateral partners. Given its regional expertise, we
are pleased that UNDP is becoming a major focal point for
our development assistance. UNDP understands the
complexities of the Pacific region and the development
challenge for the island States. We hope that the UNDP
budget for the region will not be cut back any further. The
Pacific is a vast area, and the logistical challenges faced by
the field office in Suva, Fiji, are daunting.
Sustainable development is a primary objective of
Government planning. We are increasingly aware of the
limits that constrain our development potential. We want to
prosper on the resources that we have, but we do not want
to repeat mistakes that others have made on their road to
development. I commend our neighbour, Papua New
Guinea, for the important work it has initiated to integrate
sustainable development into the framework of international
relations.
The Marshall Islands is a small nation, and we
increasingly feel the strain caused by our expenditures on the
United Nations. We are, of course, very grateful and proud
to be a part of this body, but we are becoming worried at the
scale of new contributions, particularly for peace-keeping
operations. The burden of membership is not shared equally
by every citizen of the world, and we would like to see this
inequity in contributions addressed in some way. If one
looks at the cost of United Nations membership on a per
capita basis, one sees that the island States are among the
very top contributors.
The vulnerability of small islands to natural disasters
and to fluctuations in the world economy make it difficult to
quantify the well-being of our people. Calculations of per -
capita gross domestic product and other traditional economic
indices do not accurately represent the standard of living in
the islands. Perhaps other criteria could be devised to reflect
the complexities of our situation.
The Marshall Islands was one of the first countries to
ratify the Conventions adopted at the Rio Conference on the
environment. Developments subsequent to the Rio summit
have been closely observed by the Marshall Islands
Government. It is our sincere hope that the process initiated
at Rio de Janeiro will succeed, so that our islands can be
saved from possible destruction by global climate change.
The Global Conference on the Sustainable Development of
Small Island Developing States will increase world-wide
understanding of the vulnerability of our islands. The
Government of Barbados is to be thanked for generously
offering to host that Conference next year. We are,
however, a little disturbed by the response by some donor
countries to the Conference. It must be reiterated that the
Conference has its mandate from Rio and from the forty-
seventh session of the General Assembly, and that it should
be considered as a test case for sustainable development. It
will be an attempt to address issues that are specific to small
island States in their quest for sustainable development. The
will of the global community to live up to the promises
made in Rio will face its first test, and the implications of
the outcome of the Conference will be significant to all.
Throughout history the sea has united my people and
has been vital to our lives. It provides our nourishment; it
is a source of income; and our culture and traditions have in
large part been shaped by the ocean. The majority of our
population derives its livelihood from ocean-based activities,
and our territorial waters abound with fish that can feed
people around the world. Clearly, our fate is tied to the
ocean. Today, however, our way of life is threatened by a
rise in the level of the very ocean that has given us life for
4 General Assembly - Forty-eighth session
thousands of years. We are greatly appreciative of the
efforts and attention given to the problem by the world
community, most notably in the Framework Convention on
Climate Change, signed at the Rio Earth Summit, which my
Government is proud to have ratified.
However, for a low-lying atoll like the Marshall Islands
the Framework Convention may have come too late. We are
eager that funds from all sectors of the United Nations
system, especially the Global Environment Facility, be made
available for the purpose of adaptation to a rise in the sea
level. We also realize fully that changes required of
residents of industrialized countries will entail considerable
sacrifice, at least initially. However, countless studies have
shown that steps to reduce carbon-dioxide emissions would
greatly benefit those countries in the future.
The threat to the Marshall Islands is imminent. Our
way of life is threatened. My country is threatened with a
loss of identity and culture. We are powerless in the hands
of others and my country may cease to exist as a result.
I would like everyone in this Hall to visit our corner of
the world before it disappears. I hope that 30 years from
today our islands will not have been swamped by the sea
and that we will be able to invite you again, rather than
referring you to a page in a history book. For many, the
Marshall Islands may be little more than specks on the map.
The peoples of the Pacific hold a very different view of the
world: that the world would be greatly diminished by the
loss of even one of the diverse cultures that have been
crafted by mankind.
Let us strive during the coming months to work in
tandem and to endeavour to fulfil the grand aspirations and
lofty goals that this Organization represents. As we do this,
allow me to offer a Marshallese proverb to guide our work:
"Jouj eo mour eo, lej eo mij eo" - "Alone we cannot survive,
but together we are strong".
